





EXHIBIT 10.4


TANGER FACTORY OUTLET CENTERS, INC.
RESTRICTED SHARE UNIT
AWARD AGREEMENT




Name of Grantee:     ____________
No. of Restricted Share Units:     ____________
Grant Date:     February 16, 2018
Share Issuance Date(s):
February 15, 2021 with respect to ____ Restricted Share Units; or the date of
consummation of a Change in Control, if earlier.



RECITALS


The Grantee is an employee of Tanger Factory Outlet Centers, Inc., a North
Carolina corporation (the “Company”), the Partnership or one of the
Subsidiaries.
The Company has adopted the Incentive Award Plan of Tanger Factory Outlet
Centers, Inc. and Tanger Properties L.P. (Amended and Restated as of April 4,
2014), as amended (the “Plan”) to provide additional incentives to the Company’s
employees and directors. This award agreement (this “Agreement”) evidences an
award to the Grantee under the Plan (the “Award”), which is subject to the terms
and conditions set forth herein.
The Plan permits the award of Restricted Share Units and the Company wishes to
award Restricted Share Units hereunder.
The Company has historically granted dividends at least annually, the Plan
permits the award of Dividend Equivalents and the Company wishes to award
Dividend Equivalents hereunder.
The Grantee was selected by the Compensation Committee (the “Committee”) to
receive the Award and, effective as of the Grant Date, the Company issued to the
Grantee the number of Restricted Share Units set forth above, with corresponding
Dividend Equivalents described below.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:
“Cause” has the meaning set forth in the Employment Agreement.
“Change in Control” has the meaning set forth in the Plan; provided that the
transaction or event described in the Change in Control definition set forth in
the Plan must also constitute a


1







--------------------------------------------------------------------------------




“change in control event,” as defined in Department of Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.
“Disability” has the meaning set forth in the Employment Agreement.
“Employment Agreement” means that certain Amended and Restated Employment
Agreement, as of December 14, 2016, by and among the Company, the Partnership
and the Grantee, as may be amended from time to time.
“Good Reason” has the meaning set forth in the Employment Agreement.


“Retirement” has the meaning set forth in the Employment Agreement.
2.Restricted Share Unit Award.
(a)    Award. In consideration of the Grantee’s past and/or continued employment
with or service to the Company, the Partnership and/or a Subsidiary or affiliate
thereof and for other good and valuable consideration, effective as of the Grant
Date, the Grantee is hereby granted an Award consisting of the number of
Restricted Share Units set forth above, which will be subject to (i) forfeiture
or conversion into Common Shares to the extent provided in Sections 2 and 3, and
(ii) to the extent not inconsistent herewith, the terms and conditions otherwise
set forth in the Plan and this Agreement.
(b)    Effect of Termination of Employment and Change in Control.
(i)    Except as provided in Section 2(b)(iii), if, prior to the Share Issuance
Date with respect to any Restricted Share Units granted hereunder, a Termination
of Employment of the Grantee occurs for any reason other than those reasons
described in Section 2(b)(ii), then all outstanding Restricted Share Units
granted hereunder shall automatically and immediately be forfeited by the
Grantee without any action by any other person or entity and for no
consideration whatsoever, and the Grantee and any beneficiary or personal
representative thereof, as the case may be, will be entitled to no payments or
benefits with respect to the Restricted Share Units.
(ii)    Except as provided in Section 2(b)(iii), if, prior to the Share Issuance
Date with respect to any Restricted Share Units granted hereunder, a Termination
of Employment of the Grantee (1) without Cause by the Company, (2) with Good
Reason by the Grantee, (3) due to Retirement by the Grantee, or (4) due to the
Grantee’s death or Disability, occurs, the Grantee shall be entitled on the
Share Issuance Date to a number of Common Shares (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Company in its sole discretion) equal to the number of such
Restricted Share Units. On the Share Issuance Date, all Restricted Share Units
with respect to which Common Shares are issued pursuant to this Section 2(b)(ii)
shall automatically and immediately be forfeited by the Grantee without any
action by any other person or entity and for no other consideration whatsoever,
and the Grantee and any beneficiary or personal representative thereof, as the
case may be, will be entitled to no further payments or benefits with respect to
such Restricted Share Units.


2







--------------------------------------------------------------------------------




(iii)    Notwithstanding anything to the contrary, on the date of a Change in
Control occurring prior to February 15, 2021, subject to the Grantee’s continued
employment with the Company from the Grant Date through the date of such Change
in Control, the Company shall issue to the Grantee, immediately prior to such
Change in Control, a number of Common Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of such
Restricted Share Units. On the date of such Change in Control, all outstanding
Restricted Share Units shall automatically and immediately be forfeited by the
Grantee without any action by any other person or entity and for no other
consideration whatsoever, and the Grantee and any beneficiary or personal
representative thereof, as the case may be, will be entitled to no further
payments or benefits with respect to the Restricted Share Units.
3.Common Shares.
(a)    Grant of Common Shares. Subject to Section 3(c) and to the extent that
Section 2(b)(ii) does not apply, on the Share Issuance Date with respect to any
Restricted Share Units that remain outstanding (unless such date is the date of
consummation of a Change in Control), the Company shall, subject to the
Grantee’s continued employment with the Company from the Grant Date through the
Share Issuance Date, deliver to the Grantee a number of Common Shares (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of such Restricted Share Units. Upon the Share Issuance Date, all
such Restricted Share Units shall automatically and immediately be forfeited by
the Grantee without any action by any other person or entity and for no other
consideration whatsoever, and the Grantee and any beneficiary or personal
representative thereof, as the case may be, will be entitled to no further
payments or benefits with respect to such Restricted Share Units.
(b)    Rights as Shareholder. The Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the Restricted
Share Units, the Dividend Equivalents or any Common Shares underlying the
Restricted Share Units and deliverable hereunder unless and until such Common
Shares have been issued to the Grantee, and held of record by the Grantee (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).
(c)    Conditions on Delivery of Common Shares. The Common Shares deliverable
hereunder, or any portion thereof, may be either previously authorized but
unissued Common Shares or issued Common Shares which have then been reacquired
by the Company. Such Common Shares shall be fully paid and nonassessable.
Notwithstanding anything to the contrary herein, the Company shall not be
required to issue or deliver any Common Shares issuable hereunder (i) if such
issuance would violate any applicable law, rule or regulation and (ii) prior to
the receipt by the Company of payment of any applicable withholding tax, which
may be in one or more of the forms of consideration permitted under Section
3(d). If the issuance or delivery of any Common Shares issuable hereunder would
violate any applicable law, rule or regulation, (A) the Company agrees to take
commercially reasonable steps to permit the issuance or delivery of such Common
Shares in the time period required by Section 409A (taking into account the
permitted delays under Treas. Reg. 1.409A-2(b)(7)), (B) the Common


3







--------------------------------------------------------------------------------




Shares shall be issued at the earliest date at which the Committee reasonably
anticipates that Common Shares can again be issued in accordance with Section
3(c)(i), and (C) any Dividend Equivalents that would have been forfeited upon
issuance of Common Shares on the Share Issuance Date but for Section 3(c)(i)
will remain outstanding through the actual date of issuance of such Common
Shares in accordance with Section 3(c)(i).
(d)    Withholding and Taxes. Notwithstanding anything to the contrary in this
Agreement, the Company shall be entitled to require payment by the Grantee of
any sums required by applicable law to be withheld with respect to the grant or
vesting of the Restricted Share Units, the payments in respect of the Dividend
Equivalents, or the issuance of the Common Shares hereunder. Such payment shall
be made by deduction from other compensation payable to the Grantee (to the
extent permitted by Section 409A) or in such other form of consideration
acceptable to the Company which may, in the sole discretion of the Committee,
include:
(i)    Cash or check;
(ii)    Withholding of Common Shares issuable under this Award or surrender of
other Common Shares otherwise held by the Grantee (including, without
limitation, Common Shares that have vested prior to or concurrent with the
issuance of Common Shares hereunder, whether in connection with this Award or
otherwise, but excluding Common Shares that remain subject to any vesting or
holding period requirements) having a fair market value equal to the amounts
withheld; provided that the number of Common Shares which may be so withheld or
surrendered shall be no greater than the number of Common Shares which have a
fair market value on the date of withholding or surrender equal to the aggregate
amount of the withholding taxes based on the maximum statutory withholding rates
in the Grantee’s applicable jurisdiction for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to his or her taxable
income; or
(iii)    Other property acceptable to the Committee.
The Company shall not be obligated to deliver any new certificate representing
the Common Shares issued to the Grantee or the Grantee’s legal representative
hereunder or enter such Common Shares in book entry form unless and until the
Grantee or the Grantee’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of the Grantee resulting from the grant and vesting of the
Restricted Share Units, the Dividend Equivalents and the issuance of Common
Shares hereunder.


4.    Dividend Equivalents.
(a)    Each Restricted Share Unit granted hereunder is hereby granted in tandem
with corresponding a Dividend Equivalent, which shall entitle the Grantee to
receive payment described in this Section 4. The Dividend Equivalents and any
amounts that may become payable in respect thereof shall be treated separately
from the Restricted Share Units and the rights arising in connection therewith
for purposes of Section 409A (including for purposes of the designation of the
time and form of payments required by Section 409A). Upon the forfeiture of any
Restricted Share Unit (including, without limitation, in connection with


4







--------------------------------------------------------------------------------




settlement thereof in Common Shares as described above), the Dividend Equivalent
with respect to such forfeited Restricted Share Unit shall also be forfeited,
subject to Section 3(c). For the avoidance of doubt, such forfeiture of Dividend
Equivalents will not result in forfeiture of any right to receive payments in
respect of such Dividend Equivalents that were payable prior to the date of
forfeiture.
(b)    Within 30 days following each ex-dividend date for any cash dividend of
the Company as of which the Dividend Equivalents remain outstanding, the Grantee
shall be entitled to receive, for each Common Share underlying the Restricted
Share Units corresponding with such Dividend Equivalents, an amount equal to the
per share cash amount of the dividend declared with respect to Common Shares
held on such ex-dividend date. After the date of issuance of Common Shares in
connection with any Restricted Share Units, the Grantee shall be entitled to
receive dividends with respect to such Common Shares in the same manner as
dividends are paid to all other holders of Common Shares and shall no longer be
entitled to any payments with respect to the Dividend Equivalents corresponding
with such Restricted Share Units (other than payments under this Section 4(b)
with respect to dividends with ex-dividend dates on or prior to the date of
issuance of such Common Shares).
(c)    Except as provided in this Section 4, the Grantee shall not be entitled
to receive any payments in lieu of or in connection with dividends with respect
to any Restricted Share Units and/or Common Shares granted hereunder. For the
avoidance of doubt, the Grantee shall not be entitled to any payment in respect
of Dividend Equivalents to the extent he has received a dividend in respect of
the Common Shares underlying the Restricted Share Units corresponding with such
Dividend Equivalents.
5.    Restrictions on Transfer; Holding Period. Unless otherwise determined by
the Committee:
(a)    The Restricted Share Units and the Dividend Equivalents may not be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, encumbered, whether voluntarily or by operation of law. Neither the
Restricted Share Units, the Dividend Equivalents, the Common Shares granted
hereunder nor any interest or right therein shall be liable for the debts,
contracts or engagements of the Grantee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no force or effect.
Notwithstanding the provision of this Agreement to the contrary, transfers by
will or by the applicable laws of descent and distribution shall not be
prohibited.
(b)    Notwithstanding any provision of this Agreement to the contrary, except
as otherwise provided in the Employment Agreement or in the last sentence of
Section 5(a) above, no Common Share granted hereunder may be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of or encumbered until the third anniversary (or, to the extent the issuance of
Common Shares is delayed pursuant to Section 7(l)(ii), the 30-month anniversary)
of the date on which such Common Share is issued in respect of the Restricted
Share Units granted hereunder.


5







--------------------------------------------------------------------------------




(c)    The Common Shares granted hereunder (whether or not the restrictions in
this Section 5 have lapsed with respect to such Common Shares) shall be subject
to the restrictions on ownership and transfer set forth in the Company’s
Articles of Incorporation.
6.    Changes in Capital Structure. In addition to any actions by the Committee
permitted under Section 11.3 of the Plan, if (a) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or shares of the Company or a transaction similar thereto, (b) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of shares or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Shares other than regular cash dividends, shall occur, or (c) any other event
shall occur for which, in its sole discretion, the Committee determines action
by way of adjusting the terms of the Award is necessary or appropriate, then the
Committee shall take such action as in its sole discretion shall be necessary or
appropriate to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, without limitation, adjustments in the number and/or
terms and conditions of the Restricted Share Units and Dividend Equivalents. The
Grantee acknowledges that the Restricted Share Units, Dividend Equivalents and
Common Shares granted or issuable hereunder are subject to amendment or
modification as provided in this Section 6 and amendment, modification or
termination as set forth in Section 11.3 of the Plan (provided that clause (ii)
of Section 11.3(b) of the Plan shall not apply without the Grantee’s prior
consent).
7.    Miscellaneous.
(a)    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Grantee, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement, the Restricted Share Units, the Dividend Equivalents
or the Common Shares granted hereunder.
(b)    Amendments. To the extent permitted by the Plan, this Agreement may be
amended, modified, suspended or terminated at any time and from time to time by
the Committee or the Board; provided that any such amendment, modification,
suspension or termination that adversely affects the rights of the Grantee must
be consented to by the Grantee to be effective as against him.
(c)    Incorporation of Plan. The provisions of the Plan are hereby incorporated
by reference as if set forth herein. If and to the extent that any provision
contained in this Agreement is inconsistent with the Plan, this Agreement shall
govern.
(d)    Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.


6







--------------------------------------------------------------------------------




(e)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of North Carolina, without giving effect
to the principle of conflict of laws of such State or any other jurisdiction.
(f)    No Obligation to Continue Position as an Employee. Neither the Company
nor any Subsidiary or affiliate thereof is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee and this Agreement
shall not interfere in any way with the right of the Company, the Partnership or
any Subsidiary or affiliate thereof to terminate the Grantee as an employee at
any time, except to the extent expressly provided otherwise in a written
agreement between the Company, the Partnership or a Subsidiary or affiliate
thereof and the Grantee.
(g)    Notices. Notices hereunder shall be mailed or delivered to the Company in
care of the Secretary of the Company at its principal place of business, and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
(h)    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
(i)    Conformity to Securities Laws.
(i)    The Grantee will use his best efforts to comply with all applicable
securities laws. The Grantee acknowledges that the Plan and this Agreement are
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan and this Agreement shall be administered, and
the Restricted Share Units, Dividend Equivalents and/or Common Shares shall be
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
(ii)    Notwithstanding any other provision of the Plan or this Agreement, if
the Grantee is subject to Section 16 of the Exchange Act, the Plan, this
Agreement, the Restricted Share Units, Dividend Equivalents and the Common
Shares granted hereunder shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
(j)    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth


7







--------------------------------------------------------------------------------




in Section 5, this Agreement shall be binding upon, and inure to the benefit of,
the Grantee and his or her heirs, executors, administrators, successors and
assigns.
(k)    Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof.
(l)    Section 409A.
(i)    This Agreement is intended to comply with Section 409A and, as such, this
Agreement shall be interpreted in accordance with Section 409A. The Company and
the Partnership agree that, to the extent permitted under Section 409A, they
shall cooperate to modify any of the provisions of this Agreement, either at the
reasonable request of the Grantee, or as the Company or the Partnership may
propose, in any such case to the extent necessary to comply with all applicable
requirements of, and to avoid the imposition on the Grantee of any additional
tax, interest and penalties under, Section 409A in connection with the
Restricted Share Units, Dividend Equivalents or Common Shares issuable under
this Agreement. Any such modification shall be intended to maintain the original
intent and economic benefit to the Grantee of the applicable provision of this
Agreement, to the maximum extent reasonably possible without violating any
applicable requirement of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Grantee or any other individual to the
Company, the Partnership or any of their respective affiliates, employees or
agents unless such liability arises as a result of the Company’s, the
Partnership’s or any of their respective affiliate’s material breach of this
Agreement.
(ii)    Notwithstanding any provision to the contrary in this Agreement: (A) if
the Grantee is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i), to the extent
delayed commencement (any such delayed commencement, a “Payment Delay”) of any
portion of the issuance of Common Shares to which the Grantee is entitled under
this Agreement (after taking into account all exclusions applicable to such
termination benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i), such portion of the
issuance of Common Shares hereunder shall not be provided to the Grantee prior
to the earlier of (x) the expiration of the six-month period measured from the
date of the Grantee’s “separation from service” with the Company (as such term
is defined in the Department of Treasury Regulations issued under Section 409A)
or (y) the date of the Grantee’s death. Upon the earlier of such dates (the
“Delayed Payment Date”), all Common Share issuances deferred pursuant to this
Section 7(l)(ii) shall be completed in a lump sum to the Grantee; and (B) the
determination of whether the Grantee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) as of the time of his separation from service shall be
made by the Company in accordance with the terms of Section 409A and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto).




8







--------------------------------------------------------------------------------




(m)    Limitation on the Grantee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Grantee shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Restricted Share
Units, Dividend Equivalents and Common Shares granted hereunder, and rights no
greater than the right to receive Common Shares or payments in respect of the
Dividend Equivalents as a general unsecured creditor, as and when payable
hereunder.
(n)    Clawback. The Grantee acknowledges and agrees that the Restricted Share
Units and Dividend Equivalents (including any proceeds, gains or other economic
benefit actually or constructively received by the Grantee upon any receipt of
the Restricted Share Units or Dividend Equivalents or upon the receipt or resale
of any Common Shares underlying the Restricted Share Units) shall be subject to
the provisions of any claw-back policy implemented by the Company, the
Partnership or any Subsidiary prior to the termination of his employment and
applicable to him as an executive of the Company, the Partnership or any
Subsidiary, including, without limitation, any claw back policy adopted to
comply with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder. The Company, the Partnership and any
Subsidiary agree, however, that any such policy shall be applied to the Grantee
consistent with how such policy is applied to other senior executives of the
Company, the Partnership or any Subsidiary with respect to the same subject
matter.    
(o)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[signature page follows]


9







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the first day written above.


 
TANGER FACTORY OUTLET CENTERS, INC.


 
 
 
 
By:
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
Name:
 
 
 
 

















Signature Page for Restricted Share Unit Award Agreement

